Citation Nr: 0947575	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.  He died in February 2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the claim sought.

The RO accepted the appellant's February 2005 statement as a 
claim to reopen.  The Board finds that the February 2005 
statement is a notice of disagreement as to the denial in the 
February 2004 rating decision.  Therefore, the claim will be 
reviewed on a de novo basis.

The appellant failed to report for a Travel Board hearing 
scheduled for February 27, 2008.  She has not alleged that 
there was good cause for her failure to report.


FINDINGS OF FACT

1. During his lifetime, the Veteran had no established 
service-connected disabilities.

2. The veteran died in February 2004 from colon cancer.

3.  Colon and liver cancers were not present in service or 
until decades thereafter, and these disorders are not 
etiologically related to the Veteran's active service, to 
include exposure to Agent Orange.




CONCLUSION OF LAW

A disability incurred during or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the appellant in April 2004, June 2004, and March 
2005 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The RO failed to 
provide notice how an effective date is determined, but that 
omission was not prejudicial because the preponderance of the 
evidence is against the claim.

There also is the matter of other directives regarding claims 
of entitlement to service connection for the cause of a 
veteran's death set forth by the United States Court of 
Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  The Court held in Hupp that in 
dependency and indemnity compensation (DIC) cases, notice 
under 38 U.S.C.A. § 5103 notice must include a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; an explanation of the 
evidence and information required to substantiate a claim for 
dependency and indemnity compensation based on a previously 
service-connected condition; and an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.

While VA did not provide a formal Hupp letter, the appellant 
has demonstrated that she has actual knowledge of that the 
Veteran did not have any service-connected disabilities.  See 
the November 2004 VA correspondence that included a copy of 
the November 2004 rating decision that states the Veteran did 
not have any service-connected disabilities.  The RO informed 
the appellant in March 2005 correspondence that the evidence 
must relate to whether the Veteran's cancer became manifested 
to a compensable degree within one year of discharge from 
service, or to evidence that his cancer was associated with 
herbicide exposure.  The claim was readjudicated in a 
November 2006 statement of the case.  Hence, no further 
notice is in order.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including private medical records.  In her January 
2007 VA Form 9, the appellant asserted that she did "not 
feel that all my deceased husband's medical reports were 
obtained and considered."  The appellant authorized the 
release of records for three private medical providers: Dr. 
Rose, Baptist Medical Tower, and Middlesboro Appalachian 
Regional Healthcare Hospital.  The RO obtained records from 
these entities.  There is no specific allegation that the RO 
did not obtain a complete set of records from any of these 
providers.  The appellant stated that she will be 
"contacting the doctors who treated my husband for their 
medical reports which I will submit for additional 
consideration."  January 2007 VA Form 9.  The appellant has 
not submitted any additional private treatment records.  
Thus, there is no further duty to assist the appellant in 
obtaining private treatment records. 

VA did not obtain a medical opinion in connection with the 
appellant's claim for service connection for the cause of the 
Veteran's death.  The Board finds that an opinion is not 
necessary to decide the merits of this claim.  In DeLaRosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that 38 U.S.C. § 5103A(a) does not always 
require the Secretary of VA to assist a claimant in obtaining 
a medical opinion or examination for a claim of entitlement 
to dependency and indemnity compensation, but it does require 
VA to assist a claimant in obtaining such whenever it is 
necessary to substantiate the claim for dependency and 
indemnity compensation.  The Federal Circuit added that there 
was no duty to provide a VA opinion in a DIC claim under 38 
U.S.C.A. § 5103A(d) since this provision is explicitly 
limited to claims for disability compensation (service 
connection), which is defined as a monthly payment made by VA 
to a veteran, and therefore does not pertain to a DIC claim.  
The Federal Circuit later held in Wood v. Peake, 520 F.3d 
1345 (Fed. Cir. 2008) that in the context of a claim for 
dependency and indemnity compensation, VA must also consider 
that 38 U.S.C. § 5103A(a) only excuses VA from making 
reasonable efforts to provide a medical opinion when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any disability other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32,395 (June 12, 2007).  Taking account of the available 
evidence and the National Academy of Sciences analysis, the 
Secretary has found that the credible evidence against an 
association between herbicide exposure and hepatobiliary 
cancer outweighs the credible evidence for such an 
association, and has determined that a positive association 
does not exist.  Id. at 32,396-97.  Similarly, the Secretary 
has found that the credible evidence against an association 
between herbicide exposure and colon cancer outweighs the 
credible evidence for such an association, and has determined 
that a positive association does not exist.  Id. at 32,399.  
The appellant has not submitted any competent medical 
evidence of record indicating that the Veteran's  colon or 
liver cancer may be associated with the established in-
service event or injury of exposure to herbicides.  Thus, 
there is no reasonable possibility that such a medical 
opinion would aid in substantiating the claim.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing Law and Regulation

In order to establish service connection for the cause of a 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered a 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War 
shall be presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to herbicide agents 
shall be the last date on which he served in Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases does not include colon 
and liver cancers.  38 C.F.R. § 3.309(e).  

Finally, even if the statutory presumptions are inapplicable, 
the Federal Circuit has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a claimant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

The Veteran's service records confirm that he served in the 
Republic of Vietnam.  Hence, the Board presumes that the 
Veteran was exposed to Agent Orange in service.  During his 
lifetime, the Veteran had no established service-connected 
disabilities.
 
Turning first to liver cancer, the appellant asserts that the 
Veteran died from liver cancer and that his liver cancer is 
due to herbicide exposure or hepatitis in service.  The Board 
has reviewed all private medical records and the Veteran's 
death certificate.  These records do not indicate that the 
liver cancer was the principal cause of death.  Instead, the 
death certificate shows that the immediate and only cause of 
death was colon cancer.  

Still, the liver is a vital organ.  Therefore, the Board will 
consider whether the liver cancer was related to active 
service, given the possibility that it rendered him less 
capable of resisting the effects of the colon cancer.  The 
Board has reviewed all service treatment records and private 
medical records from the Dr. Rose, Baptist Medical Tower, and 
Middlesboro Appalachian Regional Healthcare Hospital.  These 
records do not include any opinion linking liver cancer to 
service, to include exposure to Agent Orange.  These records 
also do not reveal any competent evidence of liver cancer 
during service or within a year of the Veteran's separation 
from active duty.  In fact, the private treatment records 
show that the cancer started in the colon and metastasized to 
the liver.  Moreover, these records do not show any competent 
evidence of hepatitis in service.

As for the colon cancer, the Board has reviewed all private 
medical records and the Veteran's death certificate.  These 
records do not include any opinion linking colon cancer to 
service, to include exposure to Agent Orange; and do not 
reveal any competent evidence of colon cancer during service 
or within a year of the Veteran's separation from active 
duty.

Currently, the only evidence of record supporting the claim 
that either liver cancer or colon cancer is due to service 
are the statements of the appellant.  The appellant is not 
shown to possess the requisite medical training, expertise, 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation regarding cancer.  
Accordingly, her lay opinions do not constitute competent 
medical evidence and they lack probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The January 2007 VA Form 9 reflects that the appellant 
indicated that the doctors who treated the Veteran "felt his 
cancer had been present for an extended period prior to 
diagnosis."  A lay person's account of what a physician 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

There is competent evidence that the Veteran suffered from 
liver and colon cancer.  Significantly, without competent 
evidence linking the liver and colon cancer to service, to 
include exposure to Agent Orange, the benefit sought on 
appeal cannot be granted.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  In so concluding, the 
Board in no way minimizes the Veteran's honorable and 
faithful service to the United States, to include in the 
Republic of Vietnam.  The Board, however, is obligated to 
decide cases based on the law and the evidence, and not on 
equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, but the preponderance of the 
evidence is against the claim, and the doctrine is therefore 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In a May 2005 statement, the appellant has argued that VA 
must show that to "100%" certainty that the Veteran's cause 
of death is not due to service in order for her claim to be 
denied.  38 U.S.C.A. § 5107(a) provides that the claimant has 
the responsibility to present and support a claim for 
benefits.  In other words, the appellant bears the burden of 
proof for showing that the Veteran's cause of death is due to 
service.  In this case, she has not met the burden of proof 
to show that the evidence is at least in equipoise as to 
whether the Veteran's cause of death is due to service.  
Accordingly, the claim is denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


